DETAILED ACTION
This action is responsive to papers filed 06/11/2020.
No claims have been amended. Claims 17-18, 22-24 and 53-61 have been newly canceled and claims 67-76 have been newly added.
Claims 16, and 62-76 are currently pending and have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendments. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 62-63, 65-71 and 74-76 are rejected under 35 U.S.C. 103 as being unpatentable over Presnell et al (US 2011/0117162, hereinafter referred to as ‘Presnell’-previously cited) in view of Song et al (Nature Medicine-epublished April 14, 2013, hereinafter referred to as ‘Song’-from IDS filed 11/22/2017), Patschan et al (International Journal of Nephrology 2011, hereinafter referred to as ‘Patschan’-previously cited), Kazanecki et al (US 2012/0301958- hereinafter referred to as ‘Kazanecki’-previously cited) and Achilli et al (Expert Opinion on Biological Therapy, 2012-hereinafter referred to as ‘Achilli’-previously cited).
Amended claim 16 is drawn to a cluster of cells made by a method comprising suspension culturing a heterogeneous renal cell population and a bioactive cell population in a 3D culture system comprising a spinner and lacks an exogenous scaffold to which the cells of the cluster attach, wherein the heterogeneous renal cell population comprises an enriched population of renal tubular cells and wherein the bioactive cell population is a non-renal cell population comprising endothelial cells, endothelial progenitors, MSCs and/or adipose-derived progenitors.
Claim 62 is drawn to a cluster of cells comprising a heterogeneous renal cell population and a bioactive cell population, wherein the heterogeneous renal cell population comprises an enriched population of renal tubular cells, wherein the bioactive cell population is a non-renal cell population comprising endothelial cells, endothelial progenitors, MSCs and/or adipose-derived progenitor cells; and wherein the cluster of cells cultures in a media in suspension without attachment to a scaffold.
With regard to the terms “cell cluster” and “spheroid”, Applicant’s specification has defined these terms to include an organoid (see page 14 paragraphs 53 and 54 of the as filed Specification).
Regarding claims 16 and 62, Presnell discloses an admixture of human renal cells comprising a first cell population, B2, and a second cell population which 
Presnell teaches wherein the heterogeneous renal cell population comprises a B2 cell population comprising an enriched population of renal tubular cells and wherein the heterogeneous renal cell population is depleted of a B1 cell population (page 18 para 236-241). 
Presnell does not specifically teach the inclusion of non-renal cells in the organoid.
Song teach bioengineered functional kidneys made from a mixture of renal cells and non-renal endothelial cells (abstract, page 648 last paragraph). Because a variety of epithelial cell phenotypes in different niches along the nephron contribute to urine production, Song elected to reseed a combination of kidney cells in addition to HUVEC (human umbilical venous endothelial cells). Freshly isolated enzymatic digests of rat neonatal kidneys produced a single cell suspension of kidney cells consisting of heterogeneous mixture of all kidney cell types including mostly epithelial, but also endothelial and interstitial lineages which are then cultured (pages 648 last paragraph-649). 

Kazanecki teach a method of making a bioartificial proximal tubule device formed from kidney derived cells and optionally mammalian endothelial cells which is capable of carrying out functions such as the transport of molecules across a membrane (page 1 para 10-11). The mammalian endothelial cells include mammalian microvascular endothelial cells which can be obtained from endothelial cell lines, endothelial progenitor cells, primary endothelial cells, microvascular endothelial cells and mixtures thereof (page 2 para 20).
Therefore one of ordinary skill in the art would have been motivated to include HUVEC (a non-renal endothelial cell) in the organoid of Presnell because Song suggests that a heterogeneous renal population is beneficially supplemented with additional endothelial cells from HUVEC to form a functional kidney organ. One of ordinary skill in the art would have had a reasonable expectation of success because Patschan teach that HUVEC have been successfully used to repair damaged kidneys and Kazanecki teach that a mixture of kidney cells and microvascular endothelial cells are able to function together in a bioartificial construct.
Presnell teaches where a spinner flask is used with cells cultured on porous beads (page 17 para 235) and this allows for a 3D culture system. Presnell does not specifically include the use of a spinner culture system without an exogenous scaffold.
rd paragraph). These new methods of forming spheroids and microtissues are expanding their use and driving new applications and are beginning to emerge as a more realistic  and predictive platform for in vitro toxicity testing and drug discovery. The use of mixed spheroids with two or more different cells types is taught to be an especially exciting development because it takes another step closer to the in vivo environment. The robust biology of microtissues will also impact the fields of cell transplantation and tissue engineering by providing a stable and functional unit suitable for transplantation or use as building blocks for the biofabrication of larger tissue constructs (page 12, 2nd paragraph). Spinner culture method is identified as a suitable method for creating spheroids by preventing cells in suspension from settling and by promoting cell-to-cell collisions via constant stirring with a variety of primary cells, cell lines and mixtures of different cell types to form heterotypic spheroids (page 3, section 2.1.2).
One of ordinary skill in the art would have been motivated to substitute the spinner culture method of Achilli (without a scaffold) for the spinner culture method of Presnell because Achilli teach and suggest that their new method of forming cell spheroids without a scaffold is an advance (improvement) over the old method of using scaffold (page 2). Achilli teach that these new methods of forming spheroids and microtissues are expanding their use and driving new applications and are beginning to emerge as a more realistic  and predictive platform for in vitro toxicity testing and drug discovery (page 12). One of ordinary skill in the art would have had a reasonable 
Regarding claim 63, Presnell teach and suggest wherein the heterogeneous cell population is derived from an individual with a kidney disease (page 58 para 558) and thus render obvious their inclusion as a suitable and desirable addition.
Regarding claim 65, Presnell teach and suggest wherein the heterogeneous renal cell population further comprises epithelial cells of the collecting duct system (page 3 para 11-12, page 10 para 64) and thus render obvious their inclusion as a suitable and desirable addition .
Regarding claim 66, Presnell teach and suggest wherein the non-renal cell population comprises endothelial cells (page 18 para 241, page 27 para 315, page 34 para 384) and thus render obvious their inclusion as a suitable and desirable addition. 
Regarding claim 67, Presnell does not specifically mention wherein the endothelial cell population is a cell line, but using cell lines as a source of cells is an obvious alternative to primary tissue sources and a skilled artisan would have been motivated with a reasonable expectation of success to use a cell line as a source of endothelial cells as a well-known alternative. In addition, Kazanecki teach that mammalian vascular endothelial cells intended for use in a bioartificial construct with kidney cells may be obtained from cell lines or primary sources (page 2 para 20) which provides evidence that cell lines are well known alternatives to primary cells.


Regarding claim 69, Presnell teaches wherein the renal tubular cells are proximal tubular cells (page 12 para 140, page 13 para 188).
Regarding claim 70, Presnell teaches wherein the heterogeneous renal cell population comprises endocrine, vascular and glomerular cells (page 28 para 304).
Regarding claim 71, Presnell teaches wherein the heterogeneous renal cell population comprises EPO-producing cells (page 3, para 11).
Regarding claim 74, Presnell teaches wherein the admixture comprises cells that are capable of receptor-mediated albumin uptake (page 3 para 13) and receptor-mediated albumin transport (page 5 para 27).
Regarding claim 75, Presnell teaches wherein cells of the heterogeneous renal cell population are hypoxia-resistant and iodixanol resistant (page 3 para 11).
Regarding claim 76, Presnell teaches wherein the cell populations are autologous, allogeneic, syngeneic or any combination thereof (page 7 para 38). Presnell also teaches wherein the cells are rodent or pig cells (page 24 para 284) which are xenogeneic to human cells.
Therefore the combined teachings of Presnell et al, Song et al, Patschan et al, Kazanecki et al and Achillie et al render obvious Applicant’s invention as claimed.




Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Presnell et al (US 2011/0117162, hereinafter referred to as ‘Presnell’-previously cited) in view of Song et al (Nature Medicine-epublished April 14, 2013, hereinafter referred to as ‘Song’-from IDS filed 11/22/2017), Patschan et al (International Journal of Nephrology 2011, hereinafter referred to as ‘Patschan’-previously cited) and Kazanecki et al (US 2012/0301958- hereinafter referred to as ‘Kazanecki’-previously cited) and Achilli et al (Expert Opinion on Biological Therapy, 2012-hereinafter referred to as ‘Achilli’-previously cited) as applied to claims 16, 62-63, 65-71 and 74-76 above and further in view of Presnell et al (Tissue Engineering 2011-hereinafter referred to as ‘Presnell 2011’-from IDS filed 11/22/2017).
Regarding claim 64, the combined teachings of Presnell et al, Song et al, Patschan et al, Kazanecki et al and Achilli et al render obvious Applicant’s invention as described above, but do not specifically teach wherein cells in the heterogeneous renal cell population express GGT-1 and CK18.
Presnell 2011 teach that renal cell populations that are beneficial for therapeutic use include a tubular cell enriched subpopulation (B2) and an EPO producing subpopulation (B4) and  also express GGT-1 and CK18 (see page 264 Table 3, page 265 Table B, page 267 Tables B and D, and page 272 column 1).
Therefore one of ordinary skill in the art would have been motivated to use renal cell subpopulations B2 and B4 that also express GGT-1 and CK18 in the admixture/composition of Presnell because Presnell 2011 suggests that these 
Therefore the combined teachings of Presnell et al, Song et al, Patschan et al, Kazanecki et al, Achilli et al and Presnell 2011 render obvious Applicant’s invention as claimed.


Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Presnell et al (US 2011/0117162, hereinafter referred to as ‘Presnell’-previously cited) in view of Song et al (Nature Medicine-epublished April 14, 2013, hereinafter referred to as ‘Song’-from IDS filed 11/22/2017), Patschan et al (International Journal of Nephrology 2011, hereinafter referred to as ‘Patschan’-previously cited) and Kazanecki et al (US 2012/0301958- hereinafter referred to as ‘Kazanecki’-previously cited) and Achilli et al (Expert Opinion on Biological Therapy, 2012-hereinafter referred to as ‘Achilli’-previously cited) as applied to claims 16, 62-63, 65-71 and 74-76 above and further in view of Yokoo et al (US 2010/0095388, hereinafter referred to as ‘Yokoo’-newly cited).
Regarding claim 72, the combined teachings of Presnell et al, Song et al, Patschan et al, Kazanecki et al and Achilli et al render obvious Applicant’s invention as 
Yokoo teach that mesenchymal stem cells are a beneficial cell type for the creation of an erythropoietin-producing organoid (page 1 para 17-19). Yokoo teach that mesenchymal stem cells derived from mammals can be differentiated into erythropoietin-producing organoids (page 3 para 44). These EPO producing organoids are taught to be beneficially used for the treatment of kidney disease or EPO deficiency (page 1 para 1, page 2 para 32).
One of ordinary skill in the art would have been motivated to use non-renal mesenchymal stem cells in the admixture of Presnell because Presneli is making an admixture of cells that include EPO producing cells and Yokoo teach that non-renal sources of mesenchymal stem cells are a suitable cell type for the formation of EPO producing organoids. One of ordinary skill in the art would have had a reasonable expectation of success because both Presnell and Yokoo are using EPO producing cells for therapeutic use and the treatment of kidney disease.
Therefore the combined teachings of Presnell et al, Song et al, Patschan et al, Kazanecki et al, Achilli et al and Yokoo et al render obvious Applicant's invention as claimed.



Claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over Presnell et al (US 2011/0117162, hereinafter referred to as ‘Presnell’-previously cited) in view of Song et al (Nature Medicine-epublished April 14, 2013, hereinafter referred to as ‘Song’-from IDS filed 11/22/2017), Patschan et al (International Journal of Nephrology 2011, hereinafter referred to as ‘Patschan’-previously cited) and Kazanecki et al (US 2012/0301958- hereinafter referred to as ‘Kazanecki’-previously cited) and Achilli et al (Expert Opinion on Biological Therapy, 2012-hereinafter referred to as ‘Achilli’-previously cited) as applied to claims 16, 62-63, 65-71 and 74-76 above and further in view of Basu et al (WO 2011/156642-hereinafter referred to as ‘Basu ‘642’).
Regarding claim 73, the combined teachings of Presnell et al, Song et al, Patschan et al, Kazanecki et al and Achilli et al render obvious Applicant’s invention as described above, but do not specifically teach including non-renal adipose derived progenitor cells.
Basu ’642 teach wherein cells derived from adipose tissue are a novel source of EPO (page 2 lines 28-30). Renal and non-renal sources of adipose tissue are both taught to be suitable alternatives and also include cells derived from an adipose stromal vascular fraction (SVF) which include progenitor cells (page 2 lines 29-34). These EPO producing cells are taught to be beneficially used for the treatment of kidney disease or EPO deficiency (page 14 lines 28-35).
One of ordinary skill in the art would have been motivated to use adipose derived cells that express EPO, specifically progenitor cells from the SVF of adipose tissue, in the admixture of Presnell because Presneli is making an admixture of cells that 
Therefore the combined teachings of Presnell et al, Song et al, Patschan et al, Kazanecki et al, Achilli et al and Basu ‘842 render obvious Applicant's invention as claimed.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16 and 62-76 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,318,484 in view of Song et al (Nature Medicine-epublished April 14, 2013, hereinafter referred to as ‘Song’-from IDS filed 11/22/2017), Patschan et al (International Journal of Nephrology 2011, hereinafter referred to as ‘Patschan’-previously cited) and Kazanecki et al (US 2012/0301958- hereinafter referred to as ‘Kazanecki’-previously cited) and Achilli et al (Expert Opinion on Biological Therapy, 2012-hereinafter referred to as ‘Achilli’-newly cited).
The '484 patent claims are drawn to an admixture/construct of human renal cells comprising a first renal population, B2, and a second human renal cell population and further includes wherein the second cell population comprises EPO-producing cells and vascular cells. 
The '484 patent claims do not specifically include non-renal endothelial cells. 
Song teach bioengineered functional kidneys made from a mixture of renal cells and non-renal endothelial cells (abstract, page 648 last paragraph). Because a variety of epithelial cell phenotypes in different niches along the nephron contribute to urine production, Song elected to reseed a combination of kidney cells in addition to HUVEC (human umbilical venous endothelial cells). Freshly isolated enzymatic digests of rat neonatal kidneys produced a single cell suspension of kidney cells consisting of heterogeneous mixture of all kidney cell types including mostly epithelial, but also endothelial and interstitial lineages which are then cultured (pages 648 last paragraph-649). 
Patschan teach the treatment of acute ischemic kidney injury by the administration of HUVEC which promoted a faster functional and structural recovery of 
Kazanecki teach a method of making a bioartificial proximal tubule device formed from kidney derived cells and optionally mammalian endothelial cells which is capable of carrying out functions such as the transport of molecules across a membrane (page 1 para 10-11). The mammalian endothelial cells include mammalian microvascular endothelial cells which can be obtained from endothelial cell lines, endothelial progenitor cells, primary endothelial cells, microvascular endothelial cells and mixtures thereof (page 2 para 20).
Therefore one of ordinary skill in the art would have been motivated to include HUVEC in the organoid of the ‘484 claims because Song suggests that a heterogeneous renal population is beneficially supplemented with additional endothelial cells from HUVEC to form a functional kidney organ. One of ordinary skill in the art would have had a reasonable expectation of success because Patschan teach that HUVEC have been successfully used to repair damaged kidneys and Kazanecki teach that a mixture of kidney cells and microvascular endothelial cells are able to function together in a bioartificial construct.
The patent claims do not include wherein the construct lacks an exogenous scaffold.
Achilli describe the advances in formation, use and understanding of multicellular spheroids and teach multi-cellular spheroids formed without attachment to a scaffold or gel (Title and page 2, 3rd paragraph). These new methods of forming spheroids and microtissues are expanding their use and driving new applications and are beginning to nd paragraph). Spinner culture method is identified as a suitable method for creating spheroids by preventing cells in suspension from settling and by promoting cell-to-cell collisions via constant stirring with a variety of primary cells, cell lines and mixtures of different cell types to form heterotypic spheroids (page 3, section 2.1.2).
One of ordinary skill in the art would have been motivated to substitute the spinner culture method of Achilli (without a scaffold) for the scaffold containing culture method of the claims because Achilli teach and suggest that their new method of forming cell spheroids without a scaffold is an advance (improvement) over the old method of using scaffold (page 2). Achilli teach that these new methods of forming spheroids and microtissues are expanding their use and driving new applications and are beginning to emerge as a more realistic  and predictive platform for in vitro toxicity testing and drug discovery (page 12). One of ordinary skill in the art would have had a reasonable expectation of success because both Achilli and the claims are drawn to cell spheroids formed for replication of a tissue construct for further use in transplantation and treatment of disease.
.


Claims 16 and 62-76 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,192,629 in view of Song et al (Nature Medicine-epublished April 14, 2013, hereinafter referred to as ‘Song’-from IDS filed 11/22/2017), Patschan et al (International Journal of Nephrology 2011, hereinafter referred to as ‘Patschan’-previously cited), Kazanecki et al (US 2012/0301958- hereinafter referred to as ‘Kazanecki’-previously cited) and Achilli et al (Expert Opinion on Biological Therapy, 2012-hereinafter referred to as ‘Achilli’-newly cited).
The '629 patent claims are drawn to an implantable construct for providing improved kidney function comprising an admixture of mammalian renal cells comprising a first renal population, B2, and further includes a second cell population, B4, comprising EPO-producing cells. 
The '629 patent claims do not specifically include non-renal endothelial cells. 
Song teach bioengineered functional kidneys made from a mixture of renal cells and non-renal endothelial cells (abstract, page 648 last paragraph). Because a variety of epithelial cell phenotypes in different niches along the nephron contribute to urine production, Song elected to reseed a combination of kidney cells in addition to HUVEC (human umbilical venous endothelial cells). Freshly isolated enzymatic digests of rat neonatal kidneys produced a single cell suspension of kidney cells consisting of 
Patschan teach the treatment of acute ischemic kidney injury by the administration of HUVEC which promoted a faster functional and structural recovery of the organ (kidney). The injected HUVEC had incorporated into the endothelial layer of small blood vessels surrounding the tubular integrity (page 1 column 1).
Kazanecki teach a method of making a bioartificial proximal tubule device formed from kidney derived cells and optionally mammalian endothelial cells which is capable of carrying out functions such as the transport of molecules across a membrane (page 1 para 10-11). The mammalian endothelial cells include mammalian microvascular endothelial cells which can be obtained from endothelial cell lines, endothelial progenitor cells, primary endothelial cells, microvascular endothelial cells and mixtures thereof (page 2 para 20).
Therefore one of ordinary skill in the art would have been motivated to include HUVEC in the organoid of the ‘629 patent claims because Song suggests that a heterogeneous renal population is beneficially supplemented with additional endothelial cells from HUVEC to form a functional kidney organ. One of ordinary skill in the art would have had a reasonable expectation of success because Patschan teach that HUVEC have been successfully used to repair damaged kidneys and Kazanecki teach that a mixture of kidney cells and microvascular endothelial cells are able to function together in a bioartificial construct.
The claims do not include wherein the construct lacks an exogenous scaffold.
rd paragraph). These new methods of forming spheroids and microtissues are expanding their use and driving new applications and are beginning to emerge as a more realistic  and predictive platform for in vitro toxicity testing and drug discovery. The use of mixed spheroids with two or more different cells types is taught to be an especially exciting development because it takes another step closer to the in vivo environment. The robust biology of microtissues will also impact the fields of cell transplantation and tissue engineering by providing a stable and functional unit suitable for transplantation or use as building blocks for the biofabrication of larger tissue constructs (page 12, 2nd paragraph). Spinner culture method is identified as a suitable method for creating spheroids by preventing cells in suspension from settling and by promoting cell-to-cell collisions via constant stirring with a variety of primary cells, cell lines and mixtures of different cell types to form heterotypic spheroids (page 3, section 2.1.2).
One of ordinary skill in the art would have been motivated to substitute the spinner culture method of Achilli (without a scaffold) for the scaffold containing culture method of the claims because Achilli teach and suggest that their new method of forming cell spheroids without a scaffold is an advance (improvement) over the old method of using scaffold (page 2). Achilli teach that these new methods of forming spheroids and microtissues are expanding their use and driving new applications and are beginning to emerge as a more realistic  and predictive platform for in vitro toxicity testing and drug discovery (page 12). One of ordinary skill in the art would have had a 
Therefore the combined teachings of the '629 patent claims, Kazanecki, Song et al, Patschan al and Achilli et al render obvious Applicant’s invention as claimed.


Claims 16, 62-76 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent 10,105,392 (previously Application No. 14/945283) in view of Song et al (Nature Medicine-epublished April 14, 2013, hereinafter referred to as ‘Song’-from IDS filed 11/22/2017), Patschan et al (International Journal of Nephrology 2011, hereinafter referred to as ‘Patschan’-previously cited), Kazanecki et al (US 2012/0301958- hereinafter referred to as ‘Kazanecki’-previously cited) and Achilli et al (Expert Opinion on Biological Therapy, 2012-hereinafter referred to as ‘Achilli’-newly cited).
The patent claims are drawn to an implantable construct for providing improved kidney function comprising an admixture of mammalian renal cells comprising a first renal population, B2, wherein the renal population and further includes a second cell population, B4, comprising EPO-producing cells. The patent claims do not specifically include non-renal endothelial cells. 
Song teach bioengineered functional kidneys made from a mixture of renal cells and non-renal endothelial cells (abstract, page 648 last paragraph). Because a variety 
Patschan teach the treatment of acute ischemic kidney injury by the administration of HUVEC which promoted a faster functional and structural recovery of the organ (kidney). The injected HUVEC had incorporated into the endothelial layer of small blood vessels surrounding the tubular integrity (page 1 column 1).
Kazanecki teach a method of making a bioartificial proximal tubule device formed from kidney derived cells and optionally mammalian endothelial cells which is capable of carrying out functions such as the transport of molecules across a membrane (page 1 para 10-11). The mammalian endothelial cells include mammalian microvascular endothelial cells which can be obtained from endothelial cell lines, endothelial progenitor cells, primary endothelial cells, microvascular endothelial cells and mixtures thereof (page 2 para 20).
Therefore one of ordinary skill in the art would have been motivated to include HUVEC in the organoid of the patent because Song suggests that a heterogeneous renal population is beneficially supplemented with additional endothelial cells from HUVEC to form a functional kidney organ. One of ordinary skill in the art would have had a reasonable expectation of success because Patschan teach that HUVEC have 
The claims do not include wherein the construct lacks an exogenous scaffold.
Achilli describe the advances in formation, use and understanding of multicellular spheroids and teach multi-cellular spheroids formed without attachment to a scaffold or gel (Title and page 2, 3rd paragraph). These new methods of forming spheroids and microtissues are expanding their use and driving new applications and are beginning to emerge as a more realistic  and predictive platform for in vitro toxicity testing and drug discovery. The use of mixed spheroids with two or more different cells types is taught to be an especially exciting development because it takes another step closer to the in vivo environment. The robust biology of microtissues will also impact the fields of cell transplantation and tissue engineering by providing a stable and functional unit suitable for transplantation or use as building blocks for the biofabrication of larger tissue constructs (page 12, 2nd paragraph). Spinner culture method is identified as a suitable method for creating spheroids by preventing cells in suspension from settling and by promoting cell-to-cell collisions via constant stirring with a variety of primary cells, cell lines and mixtures of different cell types to form heterotypic spheroids (page 3, section 2.1.2).
One of ordinary skill in the art would have been motivated to substitute the spinner culture method of Achilli (without a scaffold) for the scaffold containing culture method of the claims because Achilli teach and suggest that their new method of forming cell spheroids without a scaffold is an advance (improvement) over the old 
Therefore the combined teachings of the patent claims, Song, Kazanecki et al, Patschan and Achilli et al render obvious Applicant’s invention as claimed.


Response to Arguments
Applicant's arguments filed 06/11/2020 have been fully considered but they are not persuasive. Applicant’s arguments have been addressed in so far as they relate to the new rejections above.
Applicant argues that the combination of Presnell, Song, Patschan, Kazanecki and Achilli fails to render claims 16 and 62 obvious as one of ordinary skill in the art would not have been motivated to combine or modify the disclosures of these references in such a way as to arrive at a cluster of cells. Applicant points to the fact that the Presnell reference does not include two elements of the claims.
This is not found persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Song fails to remedy at least one deficiency of Presnell as Song does not teach a cluster of cells prepared by suspension culturing in a 3D culture system that comprises a spinner and lacks an exogenous scaffold to which the cells of the cluster attach as recited in the claims.
This is not found persuasive. Achilli teach and suggest the inclusion of a 3D culture system that comprises a spinner and lacks an exogenous scaffold as described above.
Applicant argues that Patschan fails to remedy at least one deficiency of Presnell and Song as it fails to teach or suggest a cluster of cells prepared by suspension culturing in a 3D culture system that comprises a spinner and lacks an exogenous scaffold to which the cells of the cluster attach as recited in the claims.
This is not found persuasive. Achilli teach and suggest the inclusion of a 3D culture system that comprises a spinner and lacks an exogenous scaffold as described above.
Applicant argues that Kazanecki fails to remedy at least one deficiency of Presnell, Song and Patschan as it fails to teach or suggest a cluster of cells prepared by suspension culturing in a 3D culture system that comprises a spinner and lacks an exogenous scaffold to which the cells of the cluster attach as recited in the claims.
This is not found persuasive. Achilli teach and suggest the inclusion of a 3D culture system that comprises a spinner and lacks an exogenous scaffold as described above.

This is not found persuasive. Achilli specifically states that while they do not review the entire field of 3D cell culture most of which involves culturing cells attached to scaffolds, that they focus their review of multi-cellular spheroids formed without an attachment to a scaffold or gel (page 2 third paragraph). In this paragraph they state that they will discuss the techniques to form microtissues, their advantages and disadvantages, as well as uses of microtissues in basic biology, cancer research, tissue engineering and drug discovery (page 2 third paragraph). The suggestion in this paragraph is that these are new techniques involved with making cell spheroids with a scaffold-less spinner culture that have advantages to older methods. While 3D culture is specifically compared to 2D and discussed as superior in the reference as well, this does not negate the fact that this scaffold-less 3D culture method is at least an 
Applicant argues that the only way to combine Achilli with Presnell and the other references would be through using Applicant’s disclosure as a roadmap which is impermissible.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the current case, the obviousness rejection is based solely on the teachings within the references cited.
Applicant argues that the Presnell 2011 reference does not rectify the deficiencies of the other references cited in the obviousness rejection.
This is not found persuasive because the teachings of the other references are not deemed to be deficient as described above.

This is not found persuasive because the teachings of the other references are not deemed to be deficient as described above.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.




Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LAURA SCHUBERG/Primary Examiner, Art Unit 1632